In the Interest of A.N.W., a Child                 From the 181st District Court
                                                     Of Randall County
No. 07-12-00532-CV                                 February 20, 2013
                                                   Opinion by Justice Hancock


                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that this

appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo